Citation Nr: 0319735	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

On April 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  After reviewing the 
available medical records and examining 
the veteran, the orthopedic examiner 
should respond specifically to each of 
the following items:

(a.)	Are there medical findings 
indicating the veteran has a current low 
back disability? If so, please provide 
the diagnosis (or diagnoses).

(b.)	If the veteran has a current low 
back disability(ies), did such 
disability(ies) have its onset during the 
veteran's period of active military 
service?

(c.)	The examiner should also comment on 
whether it is at least as likely as not, 
that any low back disability(ies) is 
etiologically related to the veteran's 
military service.

A complete rationale for any opinion 
expressed should be included in the 
orthopedic examination report, to include 
upon what medical principles the opinions 
are based and citation to the evidence of 
record upon which the opinion is based.

2.  The veteran should be afforded a VA 
audiological examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  After reviewing the 
available medical records and examining 
the veteran, the audiological examiner 
should respond specifically to each of 
the following items:
	 (a.)	What are the puretone 
thresholds, in decibels, in the veteran's 
right ear at the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz?
	(b.)	What is the speech recognition 
score using the Maryland CNC Test for the 
veteran's right ear?
(c.)  If the results of the veteran's 
audiometric testing for the right ear 
indicate any of the following:  (1) the 
auditory threshold in any of the 
frequencies at 500, 1000, 2000, and 4000 
Hertz is 40 decibels or greater; (2) the 
auditory thresholds for at least three of 
the frequencies at 500, 1000, 2000, and 
4000 Hertz are 26 decibels or greater; or 
(3) the speech recognition score using 
the Maryland CNC Test is less 94 percent, 
then the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran's right 
ear hearing loss disability is 
etiologically related to any incident of 
service, to include in-service noise 
exposure.

A complete rationale for any opinion 
expressed should be included in the 
audiological examination report, to 
include upon what medical principles the 
opinions are based and citation to the 
evidence of record upon which the opinion 
is based.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





